


Exhibit 10.9

Grantee: Wayne-Kent A Bradshaw Number of Restricted Stock Units: 97,195 Date of
Grant: February 21, 2018 BROADWAY FINANCIAL CORPORATION 2017 CASH-SETTLED TARP
RSU AWARD AGREEMENT Broadway Financial Corporation (the "Company") hereby grants
an award of cash­ settled TARP restricted stock units ("RSUs") to the Grantee
named above. The number of RSUs subject to this Agreement (the "Award") is set
forth above. Each RSU constitutes an unfunded and unsecured promise of the
Company to deliver to you, or cause to be delivered to you, subject to the terms
of this Agreement, cash equal to the Fair Market Value of one share of Common
Stock on the applicable Payout Date (as defined below), or promptly thereafter,
as provided herein. The Company is currently a participant in the Capital
Purchase Program, developed pursuant to the United States Department of
Treasury's Troubled Asset Relief Program ("TARP") under the Emergency Economic
Stabilization Act of 2008, as amended. To the extent that, with respect to this
Award, the Grantee is subject to the restrictions of Section 30.10 of 31 C.F.R.
part 30, an interim final regulation promulgated by the United States Department
of Treasury ("Treasury") governing executive compensation for recipients of
financial assistance under TARP, and the guidance related thereto (the "TARP
Rules"), this Award is, and shall be intended to satisfy the requirements for
and qualify as, an award of "long term restricted stock" as defined the TARP
Rules, and this Agreement shall be interpreted and construed in accordance
therewith. 1. Acceptance of Award. The Grantee shall have no rights with respect
to this Award unless Grantee shall have accepted this Award by signing a copy of
this Award Agreement and delivering the signed copy to the Company. 2.
Restrictions and Conditions. No payment shall be made in respect of any RSU
unless (x) the RSU is vested, and (y) such payment is permitted by the TARP
Rules. 3. Vesting of RSUs. To the extent not previously forfeited, the RSUs
shall vest and become nonforfeitable on the earlier of (i) the second
anniversary of the Date of Grant, (ii) the Grantee's death or permanent
disability (as defined in the Grantee's employment agreement with the Company),
or (iii) the Grantee's termination of employment by the Company (including its
subsidiaries or any successor) without Cause or by the Grantee for Good Reason
(as Cause and Good Reason are defined in the Grantee's employment agreement with
the Company) within two years following a Change in Control; provided, however,
that the Change in Control-related vesting provided for in this clause (iii)
shall .not apply at any time that such vesting would not be consistent with the
requirements of Part 359 of the Rules and Regulations of the Federal Deposit
Insurance Corporation (12 C.F.R. Part 359). If the Grantee's employment with the
Company (including subsidiaries) terminates for any reason prior to the second
anniversary of the Date of Grant, all RSUs that are unvested (and that do

GRAPHIC [g301063kki001.gif]

 



not vest upon such termination pursuant to clause (ii) or (iii) of the preceding
sentence) shall be immediately forfeited. For purposes of this Agreement, and
notwithstanding any provision in the Grantee's employment agreement with the
Company to the contrary, the term "Change in Control" means, with respect to the
Company, a change in control within the meaning of Treasury Regulations Section
1.280G-1Q&A 27-29 or Section 1.409A-3(i)(5)(i). 4. Payment. Once vested, the
RSUs shall become payable on the later of (x) the vesting date or (y)
notwithstanding anything herein to the contrary, but only to the extent the
Grantee is subject to the restrictions of Section 30.10 of the TARP Rules with
respect to this Award, the time permitted under the following schedule (except
to the extent provided below or as necessary to reflect a merger or acquisition
of the Company (within the meaning of the TARP Rules)): (i) 25 percent of the
RSUs at the time of repayment of 25 percent of the aggregate financial
assistance received by the Company from Treasury under TARP; (ii) an additional
25 percent of the RSUs granted (for an aggregate total of 50 percent of the
RSUs) at the time of repayment of 50 percent of the aggregate financial
assistance received by the Company from Treasury under TARP; (iii) an additional
25 percent of the RSUs granted (for an aggregate total of 75 percent of the
shares of RSUs granted) at the time of repayment of 75 percent of the aggregate
financial assistance received by the Company from Treasury under TARP; and (iv)
the remainder of the RSUs granted at the time of repayment of 100 percent of the
aggregate financial assistance received by the Company from Treasury under TARP
(such date and each of the other payment dates set forth in this Section 4 being
referred to herein as a "Payout Date"). Notwithstanding the forgoing, with
respect to any employment taxes or other federal, state, local or foreign taxes
are anticipated to apply in respect of the vesting of your RSUs, the Company may
accelerate the payout of vested RSUs under this Agreement in order to satisfy
such taxes in accordance with the TARP Rules. Any payment for such purposes
shall not count toward the percentages in the schedule above. Vested RSUs shall
be paid to you in cash on or promptly following the later of the applicable
vesting date or Payout Date, and in any case within 30 days of such applicable
Payout Date, provided, however, that any payment made following your death shall
be paid to the representative of your estate. 5. 2008 Plan Not Applicable. This
award of RSUs is a freestanding award and is not subject to the terms of the
Company's 2008 Long-Term Incentive Plan (the "2008 Plan"). 6. Transferability.
This Agreement is personal to the Grantee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than (i) by
will or the Jaws of descent and distribution or (ii) pursuant to an order issued
under state domestic relations laws. 2

GRAPHIC [g301063kki002.gif]

 



7. Tax Withholding. The Grantee shall be solely responsible for any applicable
taxes (including, without limitation, income and excise taxes) and penalties,
and any interest that accrues thereon, incurred in connection with your Award.
Unless the Grantee otherwise directs or the Company otherwise elects, the
Company will satisfy applicable tax withholdings and make applicable deductions
from cash (if any) paid in respect of the RSUs at the time the applicable tax
withholding obligation arises. In the alternative, the Grantee may remit (or the
Company may elect to require the Grantee to remit) cash to the Company (through
payroll deduction or otherwise), in each case in an amount sufficient in the
opinion of the Company to satisfy such withholding obligation. 8. TARP
Restrictions. Payments pursuant to this Award Agreement are subject to
applicable regulations issued by the U.S. Department of the Treasury and
applicable requirements of agreements between the Company and the U.S.
government, including, without limitation, the TARP Rules as the same are in
effect from time to time. The Grantee may receive compensation under this
Agreement only to the extent that it is consistent with those regulations and
requirements. 9. Section 409A. The RSUs are intended to be exempt from Section
409A as short-term deferrals under the guidance provided in the TARP Rules. 10.
Committee Discretion. The Committee shall have full discretion with respect to
the interpretation of this Agreement and any actions to be taken or
determinations to be made in connection with this Agreement, and its
interpretations, actions and determinations shall be final, binding and
conclusive. 11. Dividend Equivalents. The RSUs will be credited with dividend
equivalents equal to amount of cash dividend payments that would otherwise have
been paid if the shares of Common Stock represented by the RSUs (including
deemed reinvested additional shares attributable to the RSUs pursuant to this
paragraph) were actually outstanding. These dividend equivalents will be deemed
to be reinvested in additional shares of Common Stock determined by dividing the
deemed cash dividend amount by the Fair Market Value of a share of Common Stock
on the applicable dividend payment date. Such credited amounts will be added to
the RSUs and will vest or be forfeited in accordance with Section 3 based on the
vesting or forfeiture of the initial RSUs to which they are attributable. 12.
Adjustment. The Committee shall, in its sole discretion, equitably adjust the
terms of this Award to preserve the benefits or potential benefits intended to
be made available to the Grantee for any increase or decrease in the number of
issued shares of Common Stock resulting from a recapitalization, spin-off,
split-off, stock split, stock dividend, combination or exchange of shares of
Common Stock, merger, consolidation, rights offering, separation, reorganization
or liquidation, or any other change in the corporate structure or shares of the
Company. 13. No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of this Agreement to continue the
Grantee in employment and this Agreement shall not interfere in any way with the
right of the Company or any Subsidiary to terminate the employment of the
Grantee at any time. 3

GRAPHIC [g301063kki003.gif]

 



14. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing. 15.
Force and Effect. The various provisions of this Agreement are severable in
their entirety. Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions. 16. Successors. This Agreement shall be binding upon and
inure to the benefit of the successors, assigns and heirs of the respective
parties hereto. 17. Applicable Law. The provisions of this Agreement shall be
governed by and construed in accordance with the laws of the State of
California, without regard to the conflict of law provisions of any
jurisdiction. 18. Counterparts. This Agreement may be executed in two
counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument. 19. Entire Agreement;
Amendment; Waiver. This Agreement contains the entire understanding of the
parties hereto. No provision set forth in this Agreement may be amended,
modified or waived unless such amendment, modification or waiver shall be
authorized by the Committee and shall be agreed to in writing, signed by the
Grantee and by an officer of the Company duly authorized to do so; provided,
however, that the Grantee expressly agrees that, notwithstanding anything in
this Agreement to the contrary, the Company may unilaterally amend or modify
this Agreement if required for the Company to comply with its obligations under
TARP, whether currently existing or hereinafter enacted or promulgated, to the
extent they affect this Agreement. No waiver by either party of any default
under this Agreement shall be deemed a waiver of any later default. 20. Certain
Definitions. "Committee" means the compensation committee of the Company's Board
of Directors (and any successor thereto) or, if none, the Company's Board of
Directors. "Common Stock" means shares of common stock, $0.01 par value, of the
Company. "Fair Market Value" shall have the same meaning as that given to such
term in the 2008 Plan. * * * * * * * * * [signature page to follow] 4

GRAPHIC [g301063kki004.gif]

 



The foregoing Agreement is hereby accepted and the terms and conditions thereof
are hereby agreed to by the undersigned. Dated:
------------------------Wayne-Kent A. Bradshaw Grantee's Name 5

GRAPHIC [g301063kki005.gif]

 



Broadway Federal Bank Calculation of 2017 Restricted Stock Units to Wayne
Bradshaw $ $ $ $ $ Base Salary Car Allowance Cell Allowance Club Dues 401K Match
Compensation for 2017 Restricted Stock Award Total Compensation 435,000 18,000
1,200 12,000 12,000 $ $ 478,200 239,100 1/3 of@ $478,200/2 $ @ 717,300 Fair
Market Value (based on average of hi and low bid prices on date of grant) 2.46
Restricted Stock Units (239,100/2.46) 97,195

GRAPHIC [g301063kki006.gif]

 



O·P US Markets ,are closed S&P 500 2,701.32 -14.94 ( .55 .) Russell2000 1,531.84
+1.84(+0.12 o/o) Dow30 24,797.78 -166.97 ( .67 %) Nasdaq 7,218.23 -16.08 (-0.22
o/.J Crude Oil 61.20 .48 (-0.78%) ......,., ... \. ........._. ....!\,.\ ' D
Broadway Financial Corporation (BYFC) NasdaqCM - NasdaqCM Real Time Price.
Currency in USD '(:r Add to watchlist 2.46 -0.02 (-0.81 %) At close: 2:07PM EST
Sustainability CID Summary Chart Conversations Statistics Profile Financials
Options Holders Hisloncal Data Analysts :r··7' ,!:f - - - !':''.. Time Period:
Feb 21, 2017-Feb 21,2018 Show: Historical Prices v Frequency: Daily v Apply d.
Download Data Currency in USO Dale Open CkJse• High low AdjCiose.. Volume Feb21,
2018 2.46 2.47 2.45 2.46 2.46 624 Feb 20,2018 2.47 2.49 2.34 2.48 2.48 1.400 Feb
16.2018 2.49 2.54 2.43 2.43 2.43 900 Feb 15,2018 2.48 2.49 2.42 2.49 2.49 600
Feb 14,2018 2.47 2.47 2.47 2.47 2.47 400 Feb 13, 2018 2.49 2.49 2.48 2.48 2.48
800 Feb 12,2018 2.49 2.49 2.33 2.45 2.45 9,200 Feb 09, 2018 2.48 2.36 2.48 2.36
2.36 2,200 Feb 08, 2018 2.40 2.53 2.40 2.47 2.47 2,000 Feb 07,2018 2.49 2.49
2.49 2.49 2.49 200 Feb 06, 2018 2.42 2.50 2.50 2.50 2.33 5,800 Feb 05, 2018 2.51
2.51 2.50 2.50 2.50 600 Feb 02, 2018 2.48 2.50 2.48 2.50 2.50 1,400 Feb 01.2018
2.47 2.49 2.37 2.49 2.49 4,200 Jan 31,2018 2.48 2.37 2.37 2.48 2.48 7,600 Jan
30,2018 2.44 2.44 2.44 2.44 2.44 200 Jan 29, 2018 2.44 2.44 2.44 2.44 2.44 200
·close price adjusted tor spUts. ..Adjusted close price adjusted for both
dividends and splits. https://finance.yahoo.com/quote/BYFC/history?p=BYFC
2/21/2018 - ---'·'"'----"'

GRAPHIC [g301063kki007.jpg]

 
